                 Case 20-14696-LMI     Doc 39      Filed 05/10/21    Page 1 of 22




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

IN RE:                                                              Chapter 11 Case

CINEMEX HOLDINGS USA, INC.,                                         Case No.: 20-14696-LMI


            Debtor.
______________________________________________/

                    EX PARTE MOTION OF GUC CLAIMS TRUST
            (I) TO ADD CLAIM OBJECTION CATEGORIES TO OMNIBUS
       OBJECTIONS; AND (II) TO WAIVE REQUIREMENTS OF LOCAL RULE
    3007-1(C) THAT OBJECTION BE LIMITED TO FIVE CLAIMS PER PLEADING

         The GUC Claims Trust files this Ex Parte Motion of GUC Claims Trust (I) to Add Claim

Objection Categories to Omnibus Objections; and (II) to Waive Requirements of Local Rule

3007-1(C) That Objection Be Limited to Five Claims Per Pleading (the “Motion”) for entry of an

order authorizing the GUC Claims Trust to (i) add categories to omnibus claims objections not

already included in Rule 3007(d)(1)-(8) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”); and (ii) to waive the requirement set forth in Local Rule 3007-1(C)

limiting objections to claims to five claims per pleading. In support of the Motion, the GUC

Claims Trust respectfully represents as follows:

                                          Background

         1.      On April 25, 2020, and April 26, 2020, Cinemex USA Real Estate Holdings, Inc.

and two of its affiliates (collectively, the “Debtors”) each filed a petition for relief under

Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”) in the United States

Bankruptcy Court for the Southern District of Florida (the “Bankruptcy Court”) commencing the

above-captioned cases (the “Chapter 11 Cases”).



9244112-1
DOCS_LA:337587.2 14219/002
                 Case 20-14696-LMI      Doc 39       Filed 05/10/21    Page 2 of 22




        2.       On November 25, 2020, the Bankruptcy Court entered the Findings of Fact,

Conclusions of Law and Order Confirming Third Amended Joint Chapter 11 Plan of

Reorganization of Cinemex USA Real Estate Holdings, Inc., Cinemex Holdings USA, Inc. and

CB Theater Experience LLC [Docket No. 936] (the “Confirmation Order”). Pursuant to the

Confirmation Order, the Bankruptcy Court confirmed the Third Amended Joint Plan of

Reorganization of Cinemex USA Real Estate Holdings, Inc., Cinemex Holdings USA, Inc. and

CB Theater Experience LLC [Docket No. 772] (the “Plan”).              On December 18, 2020, the

Effective Date of the Plan occurred [Docket No. 973].

        3.       Upon the Effective Date of the Plan, the GUC Claims Trust was created.

Advisory Trust Group, LLC, was appointed the GUC Claims Trustee of the GUC Claims Trust

(the “GUC Claims Trustee”).

        4.       The GUC Claims Trust is responsible for, among other things, “administer[ing]

the GUC Claims Trust Assets and will be the Estates’ representative with respect to the

settlement, release, allowance, disallowance, or compromise of GUC Claims in accordance with

the Plan and the Bankruptcy Code.” See Plan at Article IV.V.

                                     Claims Administration

        5.       On April 29, 2020, the Notice of Chapter 11 Bankruptcy Case [Docket No. 15]

established July 6, 2020 (the “General Claims Bar Date”), as the deadline for all persons and

entities asserting a Claim (as defined in section 101(5) of the Bankruptcy Code) against the

Debtors that arose on or prior to the Petition Date, including claims pursuant to section 503(b)(9)

of the Bankruptcy Code, other than those of governmental units.




                                                 2
9244112-1
DOCS_LA:337587.2 14219/002
                 Case 20-14696-LMI       Doc 39       Filed 05/10/21   Page 3 of 22




        6.       On June 11, 2020, each of the Debtors filed its respective schedules of assets and

liabilities (as amended from time to time, the “Schedules”) pursuant to Bankruptcy Rule 1007.

On August 13, 2020, and October 16, 2020, the Debtors filed amended Schedules.

        7.       As of the filing of this Motion, approximately 300 general unsecured claims

have been filed in these cases in the aggregate approximate amount of $1.3 billion

                                            Jurisdiction

        8.       The Bankruptcy Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        9.       Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                   Relief Requested And Basis

        10.      Rule 3007(c) of the Bankruptcy Rules provides, in relevant part, that unless

otherwise ordered by the Court or permitted by subsection (d), objections to more than one claim

shall not be joined in a single objection. FED. R. BANKR. P. 3007(c). Bankruptcy Rule 3007(d)

provides that subject to subsection (e), objections to more than one claim may be joined in an

omnibus objection if the objections are based “solely” on certain identified grounds. FED. R.

BANKR. P. 3007(d)(1)-(8). Upon a review of the general unsecured claims, the GUC Claims

Trustee has determined that there are additional bases for objections to claims that are not

included as one of the enumerated categories set forth in Bankruptcy Rule 3007(d)(1)-(8) that the

GUC Claims Trust may seek to assert. For example, additional categories include those claims

without basis in the Debtors’ Schedules or books and records, claims for the same liability

asserted against multiple Debtors that should be disallowed under the terms of the Plan (multi-

Debtor claims), claims without supporting documentation, claims asserted in an incorrect amount




                                                  3
9244112-1
DOCS_LA:337587.2 14219/002
                 Case 20-14696-LMI        Doc 39       Filed 05/10/21   Page 4 of 22




and/or priority, contingent/unliquidated claims, and any other applicable bases for asserting

objections that may exist.

        11.       In an effort to prosecute claim objections in an efficient and cost-effective

manner, the GUC Claims Trust seeks leave of Court to include in its omnibus claim objections

additional grounds of claims not included in the list set forth in Bankruptcy Rule 3007(d)(1)-(8)

and any other applicable bases for asserting objections that may exist. The ability to assert such

additional objections in omnibus claim objections will benefit the estate by reducing the number

of pleadings the GUC Claims Trust will have to prepare, which will thereby benefit the Debtors’

general unsecured creditors.

        12.       Further, Local Rule 3007-1(C) provides that objections to claims other than those

filed in chapter 13 cases must comply with Bankruptcy Rule 3007, and that up to five objections

to claim may be included in one pleading.       By this Motion, the GUC Claims Trustee seeks a

waiver of this limitation to include not more than five claims in one omnibus objection. As set

forth above, there are more than 300 claims filed in the Debtors’ cases as of the filing of this

Motion.       The GUC Trust anticipates that it will file multiple rounds of omnibus objections to

general unsecured claims in the Chapter 11 Cases. The GUC Claims Trust seeks a waiver of the

Local Rule requirement to limit the amount of claims contained in an omnibus objection to five,

due to the number of claims that the GUC Claims Trustee anticipates objecting to in the Chapter

11 Cases.

        13.       Undersigned counsel contacted counsel for the Office of the U.S. Trustee, who

advised that they take no position with respect to this Motion.

        WHEREFORE, the GUC Claims Trust respectfully requests entry of an Order in the

form annexed hereto Exhibit “A” (i) authorizing the GUC Claims Trust to include in its


                                                   4
9244112-1
DOCS_LA:337587.2 14219/002
                 Case 20-14696-LMI     Doc 39       Filed 05/10/21   Page 5 of 22




omnibus claim objections additional grounds of claims not included in the list set forth in

Bankruptcy Rule 3007(d)(1)-(8) for asserting objections; and (ii) waiving the requirement of

Local Rule 3007-1(C) that limits the number of claims that can be included in one pleading.

Dated: May 10, 2021                         BERGER SINGERMAN LLP
                                            313 N. Monroe Street, Suite 301
                                            Tallahassee, FL 32301
                                            Telephone: (850) 561-3010
                                            Facsimile: (850) 561-3013

                                            By:        /s/ Brian G. Rich
                                                      Brian G. Rich
                                                      Florida Bar No. 38229
                                                      brich@bergersingerman.com

                                            -and-

                                            PACHULSKI STANG ZIEHL & JONES LLP
                                            Robert J. Feinstein (admitted pro hac vice)
                                            Bradford J. Sandler (admitted pro hac vice)
                                            Cia H. Mackle (FBN 26471)
                                            780 Third Avenue, 34th Floor
                                            New York, NY 10017-2024
                                            Telephone: (212) 561-7700
                                            Facsimile: (212) 561-7777
                                            Email: rfeinstein@pszjlaw.com
                                                   bsandler@pszjlaw.com
                                                   cmackle@pszjlaw.com

                                            Counsel for the GUC Claims Trust




                                                5
9244112-1
DOCS_LA:337587.2 14219/002
                 Case 20-14696-LMI     Doc 39       Filed 05/10/21       Page 6 of 22




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served on the

10th day of May 2021, via electronic mail through the Court’s CM/ECF System upon all parties

on the attached CM/ECF Service List.



                                           By:       /s/ Brian G. Rich
                                                      Brian G. Rich




                                                6
9244112-1
DOCS_LA:337587.2 14219/002
                 Case 20-14696-LMI    Doc 39   Filed 05/10/21   Page 7 of 22




                                     CM/ECF Service List

20-14696-LMI Notice will be electronically mailed to:

Joaquin J Alemany on behalf of Creditor Federal Realty Investment Trust
joaquin.alemany@hklaw.com, jose.casal@hklaw.com

Joaquin J Alemany on behalf of Creditor Gulfstream Park Racing Association, Inc.
joaquin.alemany@hklaw.com, jose.casal@hklaw.com

Joaquin J Alemany on behalf of Creditor PGIM Real Estate
joaquin.alemany@hklaw.com, jose.casal@hklaw.com

Joaquin J Alemany on behalf of Creditor Starwood Retail Partners, LLC
joaquin.alemany@hklaw.com, jose.casal@hklaw.com

Brett M Amron, Esq. on behalf of Debtor Cinemex USA Real Estate Holdings, Inc.
bamron@bastamron.com,
mdesvergunat@bastamron.com,jmiranda@bastamron.com,kjones@bastamron.com

Eric N Assouline, Esq on behalf of Creditor Crescent Electric Supply Company
ena@assoulineberlowe.com, ah@assoulineberlowe.com

Jeffrey P. Bast, Esq. on behalf of Debtor CB Theater Experience LLC
jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesver
gunat@bastamron.com

Jeffrey P. Bast, Esq. on behalf of Debtor Cinemex Holdings USA, Inc.
jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesver
gunat@bastamron.com

Jeffrey P. Bast, Esq. on behalf of Debtor Cinemex USA Real Estate Holdings, Inc.
jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesver
gunat@bastamron.com

Jeffrey P. Bast, Esq. on behalf of Interested Party CB Theater Experience LLC
jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesver

DOCS_LA:337587.2 14219/002
10539730-1
                 Case 20-14696-LMI   Doc 39       Filed 05/10/21   Page 8 of 22




gunat@bastamron.com

Jeffrey P. Bast, Esq. on behalf of Interested Party Cinemex Holdings USA, Inc.
jbast@bastamron.com,
jdepina@bastamron.com;kjones@bastamron.com;jmiranda@bastamron.com;mdesver
gunat@bastamron.com

Leyza F. Blanco, Esq. on behalf of Creditor Oracle America, Inc.
lblanco@sequorlaw.com, jdiaz@sequorlaw.com

Henry H Bolz on behalf of Creditor VCC, LLC
hbolz@polsinelli.com,
robrien@polsinelli.com;LBugliaro@polsinelli.com;kbishop@polsinelli.com;FLdocke
ting@polsinelli.com

Timothy R Bow on behalf of Creditor US Foods, Inc.
timothy.bow@bclplaw.com

John C. Brock, Esq. on behalf of Creditor Bennett & Brosseaur Roofing, Inc.
jbrock@cotneycl.com, cguido@cotneycl.com

Thomas M Byrne, Esq on behalf of Creditor Fuqua BCDC Peachtree Corners Project
Owner, LLC
tombyrne@eversheds-sutherland.com, thomas-byrne-
2475@ecf.pacerpro.com;nickolebaker@eversheds-sutherland.com

Sara L. Chenetz on behalf of Creditor Sony Pictures Releasing Inc.
schenetz@perkinscoie.com

Shawn M Christianson, Esq. on behalf of Creditor Oracle America, Inc.
schristianson@buchalter.com, cmcintire@buchalter.com

Andrew S Conway on behalf of Creditor Dolphin Mall Associates LLC
aconway@taubman.com

Andrew S Conway on behalf of Creditor Taubman Landlords
aconway@taubman.com

Ryan E Davis on behalf of Creditor Casto-Oakbridge Venture, Ltd.
rdavis@whww.com, thiggens@whww.com;thiggens@ecf.courtdrive.com


                                              8
DOCS_LA:337587.2 14219/002
10539730-1
                 Case 20-14696-LMI   Doc 39       Filed 05/10/21   Page 9 of 22




Ryan E Davis on behalf of Creditor Daytona Beach Property Holdings Retail, LLC
rdavis@whww.com, thiggens@whww.com;thiggens@ecf.courtdrive.com

Sean B Davis on behalf of Creditor Mishorim Gold Properties, LP
sbdavis@winstead.com, mmingo@winstead.com

Allison R Day, Esq on behalf of Interested Party EPR Hialeah, Inc.
aday@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-law.com;chopkins@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Allison R Day, Esq on behalf of Interested Party EPR Tuscaloosa, LLC
aday@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-law.com;chopkins@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Herbert R Donica, Esq on behalf of Creditor MASTER PURVEYORS
herb@donicalaw.com

Brian M Dougherty on behalf of Creditor A.P.I. Plumbing, Inc.
bmd@gsrnh.com

G Steven Fender on behalf of Creditor Warrior Restoration, LLC
steven.fender@fender-law.com, sramirez.fbp@gmail.com

Michael A. Frank, Esq. on behalf of Creditor MYP Southbridge, LLC
pleadings@bkclawmiami.com,
bkcpleadings@gmail.com;frankmr48583@notify.bestcase.com

David L Gay, Esq. on behalf of Creditor MN Theaters 2006 LLC
dgay@carltonfields.com,
cguzman@carltonfields.com;efile@ecf.inforuptcy.com;miaecf@cfdom.net

Andrew Goldman on behalf of Creditor Twentieth Century Fox Film Corporation
andrew.goldman@wilmerhale.com,
benjamin.loveland@wilmerhale.com;yolande.thompson@wilmerhale.com

Andrew Goldman on behalf of Creditor Walt Disney Studios Motion Pictures
andrew.goldman@wilmerhale.com,
benjamin.loveland@wilmerhale.com;yolande.thompson@wilmerhale.com


                                              9
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI   Doc 39    Filed 05/10/21   Page 10 of 22




Eric Goldstein on behalf of Creditor Neighborhood Health Partnership, Inc.
egoldstein@goodwin.com,
bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com

Eric Goldstein on behalf of Creditor UnitedHealthcare Insurance Company
egoldstein@goodwin.com,
bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com

Michael B Green on behalf of Creditor RCG-Gulf Shores, LLC as successor to
Colonial Realty Limited Partnership
mgreen@gunster.com, virastorza@gunster.com

Andrea S. Hartley on behalf of Creditor Paramount Pictures Corporation
andrea.hartley@akerman.com, janet.salinas@akerman.com

Timothy Maze Hartley on behalf of Creditor Creative Realities, Inc.
hartley@hartleylaw.net, reid@hartleylaw.net

Tyler A Hayden on behalf of Creditor Winbran, Inc.
tyler@phlfirm.com, michael@phlfirm.com

Nicole Grimal Helmstetter on behalf of Creditor Closter Marketplace (EBA), LLC
ngh@agentislaw.com,
nsocorro@agentislaw.com;bankruptcy@agentislaw.com;ngh@ecf.inforuptcy.com

Nicole Grimal Helmstetter on behalf of Creditor WS/CIP II Tampa Owner LLC
ngh@agentislaw.com,
nsocorro@agentislaw.com;bankruptcy@agentislaw.com;ngh@ecf.inforuptcy.com

Stephan Hornung on behalf of Creditor Paramount Pictures Corporation
hornung@lsellp.com

Marsha A Houston on behalf of Creditor Universal Film Exchanges, LLC
mhouston@reedsmith.com, hvalencia@reedsmith.com

Thomas B. Humphries on behalf of Creditor Cobb Lakeside, LLC and Cobb Theaters
III, LLC
thumphries@sirote.com

John B. Hutton III, Esq. on behalf of Creditor The Graham Companies
huttonj@gtlaw.com,
                                             10
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI   Doc 39    Filed 05/10/21   Page 11 of 22




mialitdock@gtlaw.com;miaecfbky@gtlaw.com;perezan@gtlaw.com;perezan@gtlaw.
com

John B. Hutton III, Esq. on behalf of Interested Party Grupo Cinemex, S.A. DE C.V.
huttonj@gtlaw.com,
mialitdock@gtlaw.com;miaecfbky@gtlaw.com;perezan@gtlaw.com;perezan@gtlaw.
com

John B. Hutton III, Esq. on behalf of Interested Party Wine and Roses, S.A. de C.V.
huttonj@gtlaw.com,
mialitdock@gtlaw.com;miaecfbky@gtlaw.com;perezan@gtlaw.com;perezan@gtlaw.
com

Andrew Kamensky on behalf of Interested Party NCR CORPORATION
akamensky@kelleykronenberg.com,
raldama@kelleykronenberg.com;jsilver@kelleykronenberg.com

Harris J. Koroglu on behalf of Creditor GT RP Halcyon, LLC
hkoroglu@shutts.com, LJohnson-Kennedy@shutts.com;bvelapoldi@shutts.com

Harris J. Koroglu on behalf of Creditor Windstream Services, LLC and certain of its
affiliates
hkoroglu@shutts.com, LJohnson-Kennedy@shutts.com;bvelapoldi@shutts.com

Robert L LeHane on behalf of Creditor Brookfield Property REIT Inc.
kdwbankruptcydepartment@kelleydrye.com

Robert L LeHane on behalf of Interested Party Hines Global REIT
kdwbankruptcydepartment@kelleydrye.com

Robert L LeHane on behalf of Interested Party National Retail Properties LP
kdwbankruptcydepartment@kelleydrye.com

Robert L LeHane on behalf of Interested Party ShopCore Properties
kdwbankruptcydepartment@kelleydrye.com

Robert L LeHane on behalf of Interested Party Solaris
kdwbankruptcydepartment@kelleydrye.com

Jaime Burton Leggett on behalf of Debtor CB Theater Experience LLC
jleggett@bastamron.com, jmiranda@bastamron.com,mdesvergunat@bastamron.com
                                             11
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI   Doc 39    Filed 05/10/21   Page 12 of 22




Jaime Burton Leggett on behalf of Debtor Cinemex USA Real Estate Holdings, Inc.
jleggett@bastamron.com, jmiranda@bastamron.com,mdesvergunat@bastamron.com

Jaime Burton Leggett on behalf of Interested Party Cinemex Holdings USA, Inc.
jleggett@bastamron.com, jmiranda@bastamron.com,mdesvergunat@bastamron.com

Alexis A Leventhal on behalf of Creditor Universal Film Exchanges, LLC
aleventhal@reedsmith.com, slucas@reedsmith.com

John E Lucian on behalf of Interested Party Wheeling Commercial Development,
LLC
lucian@blankrome.com

Jerry M Markowitz on behalf of Respondent 1025 W. Addison Street Apartments
Owner, LLC
jmarkowitz@mrthlaw.com,
ycandia@mrthlaw.com,rrubio@mrthlaw.com,mrthbkc@gmail.com,gruiz@mrthlaw.c
om,markowitzjr73991@notify.bestcase.com,jmarkowitz@ecf.courtdrive.com

Ilan Markus on behalf of Creditor Westfield, LLC
imarkus@barclaydamon.com, docketing@barclaydamon.com

Robert C Meyer on behalf of Creditor Twin Shores Management LLC
meyerrobertc@cs.com,
rcmpapl@gmail.com;rcmeyer@gmail.com;assistantrcmpa@gmail.com;meyerrr90112
@notify.bestcase.com

Vanessa P Moody on behalf of Creditor Closter Marketplace (EBA), LLC
vmoody@goulstonstorrs.com

Vanessa P Moody on behalf of Creditor WS/CIP II Tampa Owner LLC
vmoody@goulstonstorrs.com

Glenn D Moses, Esq on behalf of Creditor 400 East 62nd Properties, LLC
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Creditor Brickell City Retail LLC
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
                                             12
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI   Doc 39    Filed 05/10/21   Page 13 of 22




law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Creditor Brookfield Property REIT Inc.
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Creditor Simon Capital GP
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Creditor Simon Property Group, Inc.
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party Brookfield Property REIT
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party CRP/TRC Leesburg Retail Owner,
L.L.C.
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party Grande Rotunda, LLC
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party Hines Global REIT
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party National Retail Properties LP
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
                                             13
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI   Doc 39    Filed 05/10/21   Page 14 of 22




law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party ShopCore Properties
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party Solaris
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Glenn D Moses, Esq on behalf of Interested Party Wheeling Commercial
Development, LLC
gmoses@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;vlambdin@gjb-
law.com;jzamora@gjb-law.com;gjbecf@ecf.courtdrive.com;ecastellanos@gjb-
law.com

Patrick M Mosley, Esq. on behalf of Creditor Nick's Metal Fabricating & Sons Inc.
pmosley@hwhlaw.com, telam@hwhlaw.com

Rachel Nanes on behalf of Creditor HCP III Arlington TS LLC
rachel.nanes@dlapiper.com,
yohami.lamguerra@dlapiper.com;Diana.delcampo@dlapiper.com;docketingchicago
@dlapiper.com

Rachel Nanes on behalf of Creditor Vista Entertainment Solutions Limited
rachel.nanes@dlapiper.com,
yohami.lamguerra@dlapiper.com;Diana.delcampo@dlapiper.com;docketingchicago
@dlapiper.com

Kevin S Neiman on behalf of Creditor NWWP LP
kevin@ksnpc.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Jimmy D. Parrish on behalf of Creditor GLL BVK Properties Brookhaven, L.P.
jparrish@bakerlaw.com,
orlbankruptcy@bakerlaw.com;cmartin@bakerlaw.com;egreen@bakerlaw.com
                                             14
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI   Doc 39    Filed 05/10/21   Page 15 of 22




Kristen N Pate on behalf of Creditor Brookfield Property REIT Inc.
bk@brookfieldpropertiesretail.com

Hampton Peterson, Esq on behalf of Creditor Palm Beach County Tax Collector
legalservices@PBCTax.com

Stephen B Porterfield, Esq on behalf of Creditor Cobb Lakeside, LLC and Cobb
Theaters III, LLC
sporterfield@sirote.com

Leanne McKnight Prendergast, Esq on behalf of Interested Party Georgia Power
Company
Leanne.Prendergast@fisherbroyles.com, l3annemp@gmail.com

Anthony Princi on behalf of Creditor Paragon Entertainment Holdings, LLC
anthonyprinci3rd@gmail.com

Jordan L Rappaport, Esq on behalf of Creditor AIR SOUTH MECHANICAL, INC.
office@rorlawfirm.com, 1678370420@filings.docketbird.com

Ryan C Reinert on behalf of Creditor GT RP Halcyon, LLC
rreinert@shutts.com, juanitasanchez@shutts.com

Edwin G. Rice on behalf of Creditor Entertainment Supply & Technologies, LLC
erice@babc.com, ddecker@babc.com;dmills@babc.com;erice@ecf.courtdrive.com

Brian G Rich on behalf of Attorney GUC Claims Trustee of the GUC Claims Trust
brich@bergersingerman.com,
efile@bergersingerman.com;efile@ecf.inforuptcy.com;rperez@bergersingerman.com

Brian G Rich on behalf of Attorney The Official Committee of Unsecured Creditors
of CB Theater Experience LLC
brich@bergersingerman.com,
efile@bergersingerman.com;efile@ecf.inforuptcy.com;rperez@bergersingerman.com

Brian G Rich on behalf of Creditor Committee Committee of Unsecured Creditors in
CB Theater Experience LLC
brich@bergersingerman.com,
efile@bergersingerman.com;efile@ecf.inforuptcy.com;rperez@bergersingerman.com


                                             15
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI   Doc 39    Filed 05/10/21   Page 16 of 22




Ariel Rodriguez on behalf of U.S. Trustee Office of the US Trustee
ariel.rodriguez@usdoj.gov

Alan R Rosenberg on behalf of Respondent 1025 W. Addison Street Apartments
Owner, LLC
arosenberg@mrthlaw.com,
gruiz@mrthlaw.com,jgarey@mrthlaw.com,ycandia@mrthlaw.com,mrthbkc@gmail.c
om

David L Rosendorf, Esq on behalf of Creditor NWWP LP
dlr@kttlaw.com, rcp@kttlaw.com;ycc@kttlaw.com

Amelia Toy Rudolph on behalf of Creditor Fuqua BCDC Peachtree Corners Project
Owner, LLC
amyrudolph@eversheds-sutherland.com, danielkent@eversheds-sutherland.com;amy-
rudolph-1418@ecf.pacerpro.com

Jay Sakalo, Esq. on behalf of Interested Party BBVA Bancomer S.A.,Institucion de
Banca Multiple, Grupo Financiero BBVA Bancomer, in its capacity as Administrative
Agent
jsakalo@bilzin.com, eservice@bilzin.com;lflores@bilzin.com

Mark A Salzberg on behalf of Interested Party NAB-CDI, LLC, a Michigan LLC, dba
CDITech
mark.salzberg@squirepb.com,
shannon.munsell@squirepb.com;FLA_DCKT@squirepb.com;mark-a-salzberg-
2003@ecf.pacerpro.com;Gregory.davis@squirepb.com

Michael D. Seese, Esq. on behalf of Creditor District Theaters Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor District Theaters, Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor S.C.G.C., Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-B Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-CS Inc.
                                             16
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI   Doc 39    Filed 05/10/21   Page 17 of 22




mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-N Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-SW Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-VP Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-WL Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCG-WR LLC
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCGC Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCGK Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor SCGM Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Creditor Omar Khan
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Interested Party District Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Interested Party SCG-CS LLC
mseese@seeselaw.com, sseward@seeselaw.com

Michael D. Seese, Esq. on behalf of Interested Party SCG-WR Inc.
mseese@seeselaw.com, sseward@seeselaw.com

Paul Steven Singerman, Esq on behalf of Attorney The Official Committee of
Unsecured Creditors of CB Theater Experience LLC
singerman@bergersingerman.com,
                                             17
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI   Doc 39    Filed 05/10/21   Page 18 of 22




mdiaz@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com

Jason Slatkin, Esq. on behalf of Creditor Ecolab, Inc.
jslatkin@loriumlaw.com, ecf.jslatkin@loriumlaw.com

David R. Softness on behalf of Creditor Dolphin Mall Associates LLC
david@softnesslaw.com,
mari@softnesslaw.com;sam@softnesslaw.com;david@ecf.inforuptcy.com;r44812@n
otify.bestcase.com

Scott A Stichter on behalf of Creditor Proctor Equipment Company
sstichter.ecf@srbp.com

Sabrina L Streusand on behalf of Creditor Dell Financial Services L.L.C.
streusand@slollp.com, villa@slollp.com

Patricia B Tomasco on behalf of Debtor Cinemex Holdings USA, Inc.
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinazuniga@quinnemanuel.com;serafinaconca
nnon@quinnemanuel.com;joannacaytas@quinnemanuel.com;cristinagreen@quinnem
anuel.com

Patricia B Tomasco on behalf of Debtor Cinemex USA Real Estate Holdings, Inc.
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinazuniga@quinnemanuel.com;serafinaconca
nnon@quinnemanuel.com;joannacaytas@quinnemanuel.com;cristinagreen@quinnem
anuel.com

Patricia B Tomasco on behalf of Interested Party CB Theater Experience LLC
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinazuniga@quinnemanuel.com;serafinaconca
nnon@quinnemanuel.com;joannacaytas@quinnemanuel.com;cristinagreen@quinnem
anuel.com

Patricia B Tomasco on behalf of Interested Party Cinemex Holdings USA, Inc.
pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinazuniga@quinnemanuel.com;serafinaconca
nnon@quinnemanuel.com;joannacaytas@quinnemanuel.com;cristinagreen@quinnem
anuel.com

Ronald M Tucker on behalf of Creditor Simon Property Group, Inc.
                                             18
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI   Doc 39    Filed 05/10/21   Page 19 of 22




rtucker@simon.com, cmartin@simon.com;bankruptcy@simon.com

Jason A. Weber, Esq. on behalf of Creditor Cobb Lakeside, LLC
jaw@tblaw.com, aravix@tblaw.com;dbissoondatt@tblaw.com

Jason A. Weber, Esq. on behalf of Creditor Cobb Lakeside, LLC and Cobb Theaters
III, LLC
jaw@tblaw.com, aravix@tblaw.com;dbissoondatt@tblaw.com

Edmund S Whitson, III on behalf of Interested Party Baltimore Gas and Electric
Company
edmund.whitson@arlaw.com, madeline.algarin@arlaw.com

Edmund S Whitson, III on behalf of Interested Party Commonwealth Edison
Company
edmund.whitson@arlaw.com, madeline.algarin@arlaw.com

Edmund S Whitson, III on behalf of Interested Party Consolidated Edison Company
of New York, Inc.
edmund.whitson@arlaw.com, madeline.algarin@arlaw.com

Edmund S Whitson, III on behalf of Interested Party Florida Power & Light Company
edmund.whitson@arlaw.com, madeline.algarin@arlaw.com

Edmund S Whitson, III on behalf of Interested Party Georgia Power Company
edmund.whitson@arlaw.com, madeline.algarin@arlaw.com

Edmund S Whitson, III on behalf of Interested Party Orange and Rockland Utilities,
Inc.
edmund.whitson@arlaw.com, madeline.algarin@arlaw.com

Gillian D Williston on behalf of Creditor Liberty Center LLC
gillian.williston@troutman.com,
fslecfintake@troutman.com;ethan.ostroff@troutman.com;richard.hagerty@troutman.c
om;carter.nichols@troutman.com;christina.lesko@troutman.com

George L. Zinkler on behalf of Creditor De Lage Landen Financial Services, Inc.
gzinkler.ecf@rprslaw.com




                                             19
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI          Doc 39     Filed 05/10/21       Page 20 of 22




                                             EXHIBIT “A”




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

IN RE:                                                                    Chapter 11 Case

CINEMEX HOLDINGS USA, INC.,                                               Case No.: 20-14696-LMI


            Debtor.
______________________________________________/

           ORDER GRANTING EX PARTE MOTION OF GUC CLAIMS TRUST
             (I) TO ADD CLAIM OBJECTION CATEGORIES TO OMNIBUS
        OBJECTIONS; AND (II) TO WAIVE REQUIREMENTS OF LOCAL RULE
     3007-1(C) THAT OBJECTION BE LIMITED TO FIVE CLAIMS PER PLEADING

         THIS MATTER having come before the Court in Chambers in Miami, Florida, upon the

Ex Parte Motion of GUC Claims Trust (i) to Add Claim Objection Categories to Omnibus

Objections; and (ii) to Waive Requirements of Local Rule 3007-1(C) That Objection Be Limited

to Five Claims Per Pleading (the “Motion”) [ECF No.•] of the GUC Claims Trust.1 The Motion



1
    All capitalized terms used herein shall have the meaning ascribed to them in the Motion.
                                                    20
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI          Doc 39    Filed 05/10/21   Page 21 of 22




seeks authority to add additional grounds to object to claims in anticipated omnibus claim

objections not identified in Bankruptcy Rule 3007(d)(1)-(8), and for a waiver of the requirements

of Local Rule 3007-1(C) that limits objections to claims to five claims per pleading. The Court

has jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). The relief requested in the

Motion is in the best interests of general unsecured creditors. Upon review of the Motion, the

record before the Court, and good and sufficient cause exists to grant the relief requested.

Accordingly,

        It is ORDERED that:

        1.       The Motion is GRANTED.

        2.       The GUC Claims Trust, in any omnibus objections to claims the GUC Claims

Trust may file in the Chapter 11 Cases, is authorized to include grounds for objections that are

not included in the list of objections set forth in Bankruptcy Rule 3007(d)(1)-(8), included but

not limited to claims without basis in the Debtors’ Schedules or books and records, claims for the

same liability asserted against multiple Debtors that should be disallowed under the terms of the

Plan (multi-Debtor claims), claims without supporting documentation, claims asserted in an

incorrect amount and/or priority, contingent/unliquidated claims, and any other applicable bases

for asserting objections that may exist.

        3.       In addition, the requirement of Local Rule 3007-1(C) that allows for no more than




                                                    21
DOCS_LA:337587.2 14219/002
10539730-1
                Case 20-14696-LMI      Doc 39       Filed 05/10/21   Page 22 of 22




five objections to claims per pleading is waived.

                                              # # #

Submitted by:
Brian G. Rich, Esq.
Berger Singerman LLP
313 N. Monroe Street, Suite 301
Tallahassee, FL 32301
Telephone: (850) 561-3010
Facsimile: (850) 561-3013
E-mail: brich@bergersingerman.com

(Brian G. Rich, Esq. is directed to serve this order upon all non-registered users or registered
users who have yet to appear electronically in these cases and file a conforming certificate of
service.)




                                                22
DOCS_LA:337587.2 14219/002
10539730-1
